Citation Nr: 1611983	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  Jurisdiction over the case has since been transferred to the RO in Pittsburgh, Pennsylvania.

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When this case was most recently before the Board in February 2015, it was decided in part and remanded in part.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

Chronic allergic rhinitis was not present in service, and any current allergic rhinitis is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.380 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The record reflects that the Veteran was provided complete notice in a letter sent in October 2008, prior to initial adjudication of the claim.

In addition, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was afforded a VA examination in April 2015 which addressed the Veteran's claimed allergic rhinitis and its etiology as related to service.  The VA examiner appropriately considered the record and current clinical findings and provided findings and opinions sufficient for the Board's adjudication of the claim. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran was also afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that service connection is warranted for his allergic rhinitis because it originated in service.  

The Veteran was afforded a VA examination in April 2015 to address his allergic rhinitis.  The examiner reviewed the Veteran's records and history, noting that he grew up on a farm and had a history of hay fever since childhood which had been mild, but that greater symptoms were present during service.  The examiner further observed that the Veteran first began to require treatment for his hay fever in service due to worsening symptoms.  

This history is supported by service records of treatment.  A June 1983 service treatment record notes a history of hay fever symptoms in the spring and summer since childhood, but with relatively significant symptoms noted at the time of treatment, with the Veteran reporting that prescribed medications were no longer helping.  Allergic rhinitis was then assessed, including based on allergy testing, and immunotherapy was recommended in addition to symptom management.  Symptom management and other care for allergic rhinitis continued in service.  

Post-service records also reflect ongoing care for symptomatic allergic rhinitis up to the present time.  

The April 2015 examiner opined, however, that the Veteran's "hay fever" (used by the examiner synonymously to describe the Veteran's allergic rhinitis) was not at least as likely as not causally related to service because the condition was "likely to be genetic and environmental in origin." The examiner noted that the Veteran had symptoms on a nearly daily basis in spring and summer months following service, and that his diagnosed allergies had been treated with prescribed Nasacort.  The Veteran was noted to currently have symptoms daily due to his living on and taking care of three acres of land.  

For the most part the VA examiner's observations from the record appear to accurately characterize the Veteran's history, although the Veteran did testify at the hearing before the undersigned that he did not have problems with allergic rhinitis prior to service.  In any event, the medical evidence shows that the Veteran's rhinitis is due to allergens.  The Veteran's statements and the medical evidence also show that his rhinitis is due to environmental factors and that the symptoms subside when he is not exposed to the allergens causing the rhinitis.  Therefore, the episodes of allergic rhinitis in service must be viewed as acute conditions that resolved prior to discharge.  There is no medical evidence linking chronic allergic rhinitis to the Veteran's active service.  Therefore, the claim must be denied.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for allergic rhinitis is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


